Case 2:20-cv-07257-DMG-PVC Document 12 Filed 09/14/20 Page 1 of 1 Page ID #:258




                              UNITED STATES DISTRICT COURT                JS-6 / REMAND
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

   Case No.    CV 20-7257-DMG (PVCx)                                  Date    September 14, 2020

   Title Lymbhya T. Garcia v. Target Brands, Inc., et al.                            Page    1 of 1


   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                             NOT REPORTED
                Deputy Clerk                                           Court Reporter

      Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
               None Present                                             None Present

  Proceedings: IN CHAMBERS— ORDER GRANTING PLAINTIFF’S MOTION TO
               REMAND [10]

          On August 20, 2020, Plaintiff Lymbhya T. Garcia filed a motion to remand (“MTR”) this
  action to the Los Angeles County Superior Court, [Doc. # 14] after Defendant Target Corporation
  removed the action to this Court on August 12, 2020, [Doc. # 1]. The matter is currently set for
  hearing on September 18, 2020. See MTR. Plaintiff’s opposition was due no later than August
  28, 2020. See C.D. Cal. L.R. 7-9 (opposition papers due at least 21 days before the date of the
  motion hearing). No opposition has been filed, and the time to do so has now passed.

         The MTR is therefore GRANTED for failure to oppose. See Oakley, Inc. v. Nike, Inc.,
  988 F. Supp. 2d 1130, 1139 (C.D. Cal. 2013) (citing L.R. 7-12) (“[T]he Local Rules permit the
  Court [to] deem failure to oppose as consent to the granting of the motion.”). The Court hereby
  REMANDS this action to the Los Angeles County Superior Court. The September 18, 2020
  hearing and all other hearing dates and deadlines are VACATED.

  IT IS SO ORDERED.




   CV-90                            CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk KT
